Citation Nr: 1216638	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-21 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hepatitis A.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that, in pertinent part, assigned an initial noncompensable rating for hepatitis A, effective October 26, 2006.  In May 2009 the Veteran requested a hearing before the Board at the RO; however, he cancelled the hearing request in June 2009. 


FINDING OF FACT

For the period of the appeal, the Veteran's service-connected hepatitis A has been asymptomatic. 


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis A have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 7345 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.  Moreover, the Veteran has been afforded appropriate VA examinations.  Therefore, the Board concludes that VA has complied with its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claim. 


II.  Law and Regulations 

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Code 7345 provides ratings for chronic liver disease without cirrhosis, including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, and drug-induced hepatitis, but excludes bile duct disorders and hepatitis C.  38 C.F.R. § 4.114, Diagnostic Code 7345. 

Under Diagnostic Code 7345, chronic liver disease that is asymptomatic is rated noncompensably disabling.  A 10 percent evaluation is warranted for intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345. 

Diagnostic Code 7345 also provides that sequelae, such as cirrhosis or malignancy of the liver, are to be evaluated under an appropriate diagnostic code but not using the same signs and symptoms as the basis for evaluation under Diagnostic Code 7354 and under a diagnostic code for sequelae.  Additionally, an "incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician. 38 C.F.R. § 4.114, Diagnostic Code 7345, Notes 1 and 2. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

III.  Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In October 2006 VA received the Veteran's claim of entitlement to service connection for hepatitis A. 

On VA examination in December 2007, the examiner noted the Veteran's history of hepatitis A that was incurred during his military service.  He developed jaundice, abdominal pain, nausea, vomiting and diarrhea, and was sent to Japan for treatment.  The appellant reported being in remission since, and that currently he had no symptoms of hepatitis A.  On examination, the Veteran weighed 180 pounds.  He ate well, was not malnourished and had no vitamin deficiency.  There was no organomegaly.  Lab work was normal.  The examiner stated that the Veteran's hepatitis A was in remission.

In the January 2008 rating decision on appeal VA granted entitlement to service connection for hepatitis A, and rated it as noncompensable, effective October 26, 2006.  The Veteran appealed the rating assigned.

In a May 2009 VA Form 9, the Veteran stated that he was medevaced from Vietnam to Japan during service so that he could receive treatment for hepatitis A.  He further stated that he was no longer able to donate blood because of his hepatitis A infection.  The Veteran submitted an excerpt from the Code of Federal Regulations pertaining to blood donations, which essentially states that people with a history of viral hepatitis are not suitable blood donors.  

On VA examination in November 2011, the examiner noted the Veteran's history of hepatitis A in 1969, which resolved with only supportive treatment.  Since that time, the Veteran has continued to be asymptomatic with normal liver function studies.  The Veteran was not taking medication for hepatitis A and he denied current signs or symptoms to include fatigue, malaise, nausea, vomiting, weight loss, etc. attributable to the disease.  He also had not had any incapacitating episodes due to hepatitis A in the past year.   

The Veteran's hepatitis A is evaluated as noncompensable for the period of the appeal.  On review of the record, it is evident the criteria for compensable rating under Diagnostic Code 7345 are not met at any point during the appeal period.  Specifically, the medical evidence for the period of the appeal shows that the Veteran's service-connected hepatitis A has always been in remission.  He has not alleged, nor does the evidence show, that he received any treatment for hepatitis A since service.  There is no medical evidence of, nor does the Veteran maintain that he has experience, intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the appellate term.

The Board considered the Veteran's assertion that he cannot donate blood, however, that factor is not a schedular criterion for rating hepatitis.  

Therefore, a noncompensable disability rating is applicable under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7345, for the period of the appeal.  Fenderson. 

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; Gilbert.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and the Veteran's claim for an increased schedular rating must be denied. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the disability are specifically contemplated by the schedular criteria.  Again, the Board has considered the Veteran's assertion that he cannot donate blood, however, that factor does not interfere with earning capacity so as to suggest the possibility for extraschedular evaluation.  Therefore, referral for extra-schedular consideration in this case is not in order. 


ORDER

Entitlement to an initial compensable rating for hepatitis A is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


